Citation Nr: 0510114	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  97-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right foot with plantar fasciitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied both a 
compensable rating for residuals of a fracture of the right 
foot and service connection for a back disability.  The 
veteran appealed and was afforded a hearing at the RO in 
February 1997.  A transcript of that hearing is of record.  
In a January 1999 decision, the Board denied a compensable 
rating for residuals of a fracture of the right foot and 
remanded the issue of entitlement to service connection for a 
back disability.  The veteran appealed the denial of a 
compensable rating for his right foot disability to the 
United States Court of Appeals for Veterans Claims (Court).

Pursuant to a January 26, 2001, Order of the Court, the 
portion of the January 1999 Board decision involving the 
veteran's right foot disability was vacated and remanded to 
the Board for action consistent with the joint motion of the 
parties.  In September 2001 the Board remanded the issue of 
entitlement to a compensable rating for residuals of a 
fracture of the right foot in accordance with the Court's 
order.  Subsequently, in a November 2002 supplemental 
statement of the case, the RO increased the evaluation for 
residuals of a fracture of the right foot to 10 percent.  As 
this does not represent the highest available rating for this 
disability, the appeal continues.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  Impairment of the veteran's foot due to the residuals of 
a fracture of the right foot with plantar fasciitis does not 
more nearly approximate moderately severe than moderate; the 
service-connected disability is productive of no ankle 
impairment.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right foot with plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

In a November 1995 letter, VA informed the veteran that 
medical evidence showing that his right foot disability has 
increased in severity is required to substantiate his claim 
for an increased evaluation for the disability.  In 
supplemental statements of the case, he was informed of the 
schedular criteria for a higher rating.

Through letters dated in November 2001, October 2003, and 
November 2003, VA informed the veteran of the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

By way of procedural history, service connection for 
residuals of a fracture of the right foot was granted in an 
October 1992 rating decision; a noncompensable rating was 
assigned, effective July 11, 1992.  Subsequently, in a 
November 2002 supplemental statement of the case, the rating 
was increased to 10 percent, effective November 1, 1995, the 
date of the veteran's claim for entitlement to an increased 
rating.

According to the report of a December 1995 VA examination, 
the veteran complained of stiffness and pain on both the 
dorsum and plantar surfaces of the right foot.  Examination 
revealed some mild claw-toes; however, there was no swelling, 
deformity, angulation, motioning, shortening, or 
intraarticular involvement.  There was no obvious abnormality 
in appearance or function.  There were also no secondary skin 
or vascular changes.  X-ray studies from September 1995 
showed a normal right foot.  There was no evidence suggestive 
of previous or recent fracture or dislocation in the right 
foot.  The diagnosis was claw-toes of the right foot, with a 
history of fracture of the cuboid bone, apparently well 
healed.

The report of a March 1997 VA examination notes that the 
veteran had no problems standing, squatting, or with 
supination, pronation, or rising on his toes or heels.  The 
appearance and function of the right foot were normal.  There 
was no abnormality in gait.  There were no secondary skin or 
vascular changes.  The veteran complained of pain on the 
bottom of his foot between his proximal metatarsal and tarsal 
bones.  The diagnosis was probable plantar fasciitis.  The 
examiner also noted that there was no documentation in the 
record indicating that the veteran had a fracture of the 
cuboid bone.

An April 2002 VA examination report notes the veterans 
complaints of pain and stiffness on both the dorsum and 
plantar surfaces of the right foot, especially over the 
medial aspect of the arch.  The veteran stated that he feels 
that his foot is weak and stiff upon rising.  He also 
complained of intermittent swelling over the arch of the 
foot, along with fatigability of the muscles and lack of 
endurance due to pain.  Physical exam revealed that the 
veteran had a mildly antalgic gait.  The right foot revealed 
some mild evidence of claw-toes.  There was no obvious 
swelling deformity.  He was unable to heel or toe walk, but 
this was noted to be due to difficulties with his back.  
There was mild supination on ambulation of the right foot.  
There were no abnormal callosities and no skin or vascular 
change.  There was tenderness to palpation over the plantar 
fascia.  The assessment was history of fracture of the cuboid 
bond, plantar fasciitis, and mild claw-toes.  

An April 2002 addendum to the April 2002 VA examination 
report states that the veteran's claims file was available 
and reviewed.  The report notes that the veteran's service 
medical records did report evidence of a cuboid fracture on 
the right.  Radiographs of the right foot taken on April 2, 
2002, were normal.  The examiner opined that upon review of 
the veteran's history and examination, the veteran's 
residuals of fracture of the right foot are "less than 
moderate."  There was no evidence of degenerative changes.  
The veteran did have arch pain as well as pain over the 
plantar fascia, consistent with plantar fasciitis.  The 
examiner further stated that due to some mild changes with 
ambulation, it is at least as likely as not that the plantar 
fasciitis is related to the initial fracture of the cuboid 
bone.  The final diagnoses were plantar fasciitis of the 
fracture of the right foot and history of fracture of the 
cuboid bone.

A February 2003 VA medical note states that the veteran was 
seen for a routine visit.  His main complaint was noted to be 
back pain.  He also complained of episodic right foot pain.

A June 2003 VA podiatry progress note states that the veteran 
was seen for care of a painful right foot.  On examination 
there was a pop of the plantar fascia medial band and lateral 
band, which inserted into the fifth metatarsal cuboid area.  
X-ray studies of the right foot were taken.  There were no 
appreciable acute fractures or dislocations and there was no 
significant degenerative change.  

A July 2003 VA podiatry progress note states that the veteran 
was seen for complaint of painful right foot.  The assessment 
was plantar fasciitis.  The veteran was prescribed orthotics.

An October 2003 VA nursing note states that the veteran 
received orthotics and casts.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
that foot disability warrants a 10 percent evaluation if it 
is moderate, a 20 percent evaluation if it is moderately 
severe, or a 30 percent evaluation if it is severe.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

The VA examination reports and treatment reports of record 
show that the fracture is well healed and is no longer 
evident on X-ray examination.  There is no functional 
impairment of the ankle due to the service-connected 
disability.  The only currently present disorder due to the 
fracture is plantar fasciitis, which the medical evidence 
indicates is manifested by tenderness without resulting 
functional impairment.  The Board notes that although the 
veteran was unable to toe and heel walk at the April 2002 VA 
examination, the examiner noted that this was due to the back 
disability rather than the service-connected foot disability.  

The Board has considered the veteran's contentions, to 
include his contentions concerning pain, but the objective 
medical evidence shows that the functional impairment from 
the disability does not more nearly approximate moderately 
severe than moderate.  The Board has considered all 
potentially applicable criteria, but has found no schedular 
basis for assigning a higher evaluation.  In sum, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for a higher schedular 
evaluation.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that the veteran's 
residuals of a fracture of the right foot have necessitated 
frequent periods of hospitalization or resulted in functional 
impairment not contemplated by the applicable schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the right foot with plantar fasciitis is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


